Order unanimously affirmed without costs. Memorandum: In this proceeding pursuant to article 7 of the Family Court Act, respondent appeals from an order of disposition that, based upon an order finding that he is a person in need of supervision, placed him in the custody of the Monroe County Commissioner of Social Services for placement at Hillside Children’s Center for a period of 12 months. On appeal, respondent’s sole contention is that the court abused its discretion in refusing to substitute a neglect petition against respondent’s mother for the PINS petition pursuant to Family Court Act § 716.
We conclude that Family Court did not abuse its discretion. Respondent admitted assaulting his mother and intentionally damaging her property. The probation report reveals several prior incidents of violent behavior. A child who repeatedly acts violently and who presents a danger to persons and property is a person in need of supervision, regardless of whether parental neglect is the cause of the behavior problems (see, Matter of Brittany H., 184 AD2d 903, 904). The record establishes that respondent is in need of supervision, and particularly needs the type of structured setting available at Hillside Children’s Center. If the court had granted respondent’s request for substitution, a new proceeding would have delayed the matter and resulted in forfeiture of respondent’s placement at Hillside. The court did not abuse its discretion in taking those considerations into account and refusing to substitute a neglect petition for the PINS petition (see, Family Ct Act § 716; Matter of Brittany H., supra; cf., Matter of Jeanne TT, 184 AD2d 895; Matter of Matthew FR, 179 AD2d 928). (Appeal from Order of Monroe County Family Court, Taddeo, J.—Person In Need of Supervision.) Present—-Denman, P. J., Pine, Lawton, Wesley and Doerr, JJ.